 Case:19-06358-MCF13 Doc#:18 Filed:02/06/20 Entered:02/06/20 15:51:05       Desc: Main
                            Document Page 1 of 1


 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                   CASE NO. 19-06358-MCF13
 4   NELITZA TORRES ORTIZ                     Chapter 13

 5

 6
     xx-xx-2963
 7
                    Debtor(s)                    FILED & ENTERED ON FEB/06/2020
 8

 9
                                      ORDER & NOTICE
10
           The hearing scheduled for April 8, 2020, at 9:00 AM, is hereby rescheduled
11
     for May 5, 2020, at 9:00 AM, at the United States Bankruptcy Court, Jose V.
12
     Toledo Federal Building and US Courthouse, 300 Recinto Sur Street, Courtroom 3,
13
     Third Floor, San Juan, Puerto Rico.
14
           IT IS SO ORDERED.
15
           In San Juan, Puerto Rico, this 6 day of February, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
